Citation Nr: 0018918	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lung disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1969 to June 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the RO.  

The Board notes that, in February 2000, the veteran submitted 
directly to the Board a claim for an increased rating for his 
service-connected disabilities as well as a request to reopen 
his claims of service connection for epilepsy and post-
traumatic stress disorder.  

Finally, the veteran also submitted directly to the Board 
claims of service connection for tooth extraction and wounds 
received to his chest.  The Board refers these matters to the 
RO for appropriate action.  



FINDINGS OF FACT

1.  In a September 1994 decision, the RO denied the veteran's 
original claim of service connection for a lung disorder and 
provided him with notice of this decision and his appellate 
rights; however a notice of disagreement was not received 
within the subsequent one-year period.  

2.  New evidence has been presented since the RO's September 
1994 decision which bears directly and substantially on the 
veteran's claim of service connection for a lung disability 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The RO's September 1994 decision denying the veteran's 
claim of service connection for a lung disorder is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 3.104 
(1999).  

2.  New and material evidence has been submitted since the 
September 1994 decision; thus, the claim of service 
connection for a lung disorder is reopened.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.104, 3.156 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from June 1969 to June 1972.  
Following his discharge from service, the veteran filed a 
claim of service connection in May 1994 for a lung disorder 
claimed as due to Agent Orange Exposure.  At that time, the 
evidence of record consisted of a service medical record 
showing that the veteran was treated for acute respiratory 
disease in July 1969.  

In March 1983, the veteran sought a medical evaluation for a 
reported history of heavy exposure to asbestos.  
Specifically, the veteran reported that he was exposed to 
asbestos between the ages of 14 and 18 when he worked with 
his father who engaged in re-insulating boilers.  The veteran 
reported that he had developed an alpha 1 anti-trypsin 
deficiency.  

A VA medical record in May 1994 shows that the veteran 
requested a medical check up, claiming a history of 
emphysema.  Impression was that of asbestos exposure; alpha 1 
antitrypsin deficiency.  

In a September 1994 decision, the RO denied the claim of 
service connection for a lung condition based on a finding 
that service medical records were negative for symptoms, 
complaints, or treatment of a pulmonary condition.  In 
addition, the RO noted that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
was not warranted for respiratory disorders other than lung 
cancer.  The veteran was provided with notice of this 
decision and informed of his procedural and appellate rights; 
however he did not perfect his appeal within one year of the 
date of the notification letter.  Thus, the RO's September 
1994 decision denying service connection for a lung 
disability is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.104 (1999).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that the credibility of 
the newly submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The last disallowance 
of record is considered to be the last decision that finally 
denied the claim, whether it was denied on a new and material 
basis or on the merits.  Evans v. Brown, 9 Vet.App. 273 
(1996).  In this case, the last final decision of record was 
September 1994.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In January 1998, the veteran submitted an application to 
reopen the claim of service connection for a lung disability.  
In a July 1998 rating decision, the RO determined that the 
veteran had not submitted new and material evidence necessary 
to reopen the claim of service connection.  Thereafter, the 
veteran submitted another application to reopen the claim in 
July 1998.  The RO again denied the veteran's application on 
a new and material basis in an October 1998 rating decision.  
The veteran timely appealed that determination.  

In this case, the evidence added to the record since the RO's 
September 1994 decision consists of recent VA and private 
treatment records from 1984 to 1998 showing that the veteran 
was seen in June 1984 with a history of exposure to pulmonary 
pollutants including Agent Orange and small airway 
obstruction.  It was subsequently noted that the veteran had 
chronic obstructive disease due to Alpha 1 antitrypsin 
deficiency.  The Board notes that the veteran also re-
submitted the July 1969 service medical record showing that 
he was treated for acute respiratory disease in service.  

The Board finds that the veteran has submitted new and 
material evidence.  This evidence is not only new, but is 
also material because it shows that the veteran suffers from 
a current lung disability.  Thus, this evidence is relevant 
and probative to the issue at hand and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (1999).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a lung disorder, the appeal to 
this extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1999); second, if new and material evidence has 
been presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
see Robinette v. Brown, 8 Vet. App. 69 (1995); and third, if 
the claim is well-grounded, the Secretary may evaluate the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety to decide whether the claim is well grounded 
and, if so, consider the claim on the merits.  

Section 5103(a) of title 38 of the U.S. Code provides: "If a 
claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application." 38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).

Following the action outlined, the directives set forth in 
Elkins should be undertaken by the RO.  As noted, in Elkins, 
the Court held that the process for reopening claims under 
the Federal Circuit's holding in Hodge, consists of three 
steps.  First, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1999).  The Board has determined that new and 
material evidence has in fact been presented.  

Therefore, the second and third steps need to be undertaken 
as follows.  The second step requires that the RO must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991); and third, if 
the claim is well-grounded, the Secretary may evaluate the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1999) has been fulfilled.  Thus, upon remand, 
the RO must apply Elkins.

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include instructing him to provide all 
medical evidence to support his lay 
assertions that his current lung 
disability due to disease or injury which 
was incurred or aggravated by service.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of service 
connection has been submitted.  If it is 
determined that the claim is well 
grounded, then the RO should undertake a 
de novo review of the claim based on 
evidentiary record in its entirety.  All 
indicated development should be 
undertaken.  Due consideration should be 
given to all pertinent laws and 
regulations.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



